         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  THOMAS RAY DICKERSON,

                                       Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 617-109

                  WARDEN ROBERT ADAMS; WARDEN ADAM
                  JORDAN; and NURSE FNU PEACOCK,

                                       Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    pursuant to the Order dated June 18, 2019 adopting the Magistrate Judge's Report and

                    Recommendation as the Court's opinion, that Plaintiff's Complaint is dismissed; furthermore,

                    Plaintiff is denied in forma pauperis status on appeal. This case stands closed.




            06/18/2019                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
